Citation Nr: 0527222	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 35, Title 
38, United States Code, for the reimbursement of the cost of 
school attendance at California Poly State University from 
September 18, 2000 through June 15, 2001.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1973.  The appellant is the son of the veteran who 
was found to be eligible for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, by virtue of the veteran's receipt of 100 
percent disability compensation.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In that decision, the RO 
determined that the appellant could not be provided Chapter 
35 educational assistance benefits for the reimbursement of 
the cost of educational training at California Poly State 
University from September 18, 2000 through June 15, 2001, 
which was one year before the date that the application for 
such benefits had been received.  The appellant perfected an 
appeal of that decision, and the case is ready for appellate 
review.  


FINDINGS OF FACT

The appellant's application for educational assistance 
benefits under Chapter 35, for the reimbursement of the cost 
of school attendance at California Poly State University from 
September 18, 2000 through June 15, 2001, was not received 
until October 14, 2003.




CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for the reimbursement of the cost of school attendance 
at California Poly State University from September 18, 2000 
through June 15, 2001, have not been met.  38 C.F.R. § 
21.7131(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests entitlement to educational assistance 
benefits for the reimbursement of the cost of school 
attendance at California Poly State University from September 
18, 2000 through June 15, 2001.  Application for this benefit 
was not received until October 14, 2003.  The appellant 
asserts, in essence, that he was never informed during his 
time at Cal Poly State University that Chapter 35 Educational 
Assistance benefits existed.  The appellant notes that he had 
not spoken with his father for 18 years, nor even knew of his 
whereabouts, and so there was no way of knowing of his 
eligibility for those benefits until long after his education 
at that university was completed.  He argues that VA should 
do a better job informing dependents of these benefits.  

Information in the appellant's Chapter 35 educational 
assistance folder indicates that in a July 1998 rating 
decision, the veteran was found to be totally and permanently 
disabled due to service-connected disability effective from 
December 1997.  The veteran was apparently provided notice of 
this rating by VA letter dated in July 1998.  

Applicable regulations governing the payment of Chapter 35 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
The date on which an award of educational assistance benefits 
commences is the latest of the following dates:  (1) the date 
the educational institution certifies the enrollment; (2) the 
date one year before VA receives the claimant's application; 
(3) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later.  38 C.F.R. § 21.7131(a).

While the Board is sympathetic to the hardships that the 
appellant has had to endure in the pursuit of his education 
and does not doubt the sincerity of his assertions, there is 
no objective evidence of record demonstrating that he filed a 
written application for Chapter 35 benefits in a timely 
manner, that is, within one year from the period in which he 
was claiming benefits, in this case, within one year from 
June 15, 2001.  There is no evidence showing the appellant's 
application prior to October 14, 2003.  The Board 
acknowledges that the circumstances in this case are quite 
unfortunate.  In accordance with the applicable law, however, 
there is no option but to deny the claim.  Simply put, the 
United States Supreme Court has held that payments of money 
from the Federal Treasury are limited to those authorized by 
statute, and the failure of the VA to provide direct advice 
to a potential benefit claimant cannot estop the Government 
from denying benefits not otherwise permitted by law.  Office 
of Personnel Management v. Richmond, 110 S. Ct. 2465 (1990).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).

In this case, a VCAA notice was not provided to the 
appellant.  However, because the law, and not the facts, are 
controlling of the issue at hand, it is difficult to discern 
what, if any, additional guidance VA could have provided to 
the claimant, regarding what further evidence he should 
submit to receive the benefits sought on appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant is not prejudiced by appellate review of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to educational assistance under Chapter 35, Title 
38, United States Code, for the reimbursement of the cost of 
school attendance at California Poly State University from 
September 18, 2000 through June 15, 2001, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


